UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
~~ . n 3 OF FORFELTURE/
: MONEY JUDGMENT
ANTONIO SANTIAGO,
19 €r, 375-9 (CS)
Defendant. D ORIGIN
AL
WHEREAS, on or about May 22, 2019, ANTONIO SANTIAGO
(the “defendant”), was charged in a nine-count Indictment, 19 Cr.
375 (CS) (the “Indictment”), with, among other things, conspiring
to receive, possession, and sell stolen vehicles, in violation of
Title 18, United States Code, Sections 371 and 2313 (Count One);
WHEREAS, the Indictment included a forfeiture allegation
as to, among other counts, Count One of the Indictment, seeking
forfeiture to the United States, pursuant to Title 18, United
States Code, Section 981(a) (1) (c) and Title 28, United States Code,
Section 2461(c) of any and all property, real and personal,
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;
WHEREAS, on or about June 11, 2019, the defendant pled
guilty to Count One of the indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One of the Indictment and agreed
to forfeit pursuant to Title 18, United States Code, Section
981(a) (i) (c) and Title 28, United States Code, Section 2461(c),
any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of said offense,
included but not limited to a sum of money representing the amount
of proceeds traceable to the commission of said offense;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $22,500.00 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey 5S. Berman,

United States Attorney, Assistant United States Attorneys, David

 
R. Felton and Emily Deininger, of counsel, and the defendant, and
his counsel, Deveraux Cannick, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $22,500.00 in United States currency
{the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Indictment
that the defendant personaliy obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, ANTONIO
SANTIAGO, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith,

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant's name and case number.

4, The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

 
Fund, and the United States shall have clear titie to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8, The Clerk of the Court shail forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

 
9 The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: Pad GHEE VANVAT ON)

DAVID R. FELTON DATE
EMILY DEININGER

Assistant United States Attorneys

Southern District of New York

300 Quarropas Street

White Plains, NY 10601

Tel: (914) 993-1908 /(212) 637-2472

ANTONIO SANTIAGO

ANTONIO SANYIAGO

wee fay) 2800

DEVERAUX CANNICKS ESQ. DATE /
Attorney for Defendant

Aiello & Cannick

Maspeth, New York 11378

sO aes
Ue, Medel i[da[ ev

HONORABLE CAMHY SEIBEL DATE
UNITED STATES DISTRICT JUDGE
